Citation Nr: 0919222	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-00 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel






INTRODUCTION

The Veteran served on active duty from December 1948 to 
December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to TDIU.

In November 2008, the Board remanded this case for additional 
development.  It has since returned to the Board.  

The Board notes that additional evidence was received at the 
Huntington RO on April 1, 2009, prior to recertification and 
transfer of the claims file to the Board.  The RO did not 
issue a Supplemental Statement of the Case (SSOC).  On 
review, however, the newly submitted evidence does not 
contain information regarding the impact of the Veteran's 
service-connected disabilities on employment.  Further, 
although regulations do not contemplate waiver of RO 
consideration for evidence received prior to certification, 
the Board notes that in the May 2009 Appellant's Brief, the 
Veteran's representative indicated they waived RO 
consideration.  Under the circumstances of this case, a 
remand for issuance of a SSOC would serve no useful purpose 
and is not required.  See 38 C.F.R. §§ 19.31, 19.37 (2008); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran currently meets the schedular requirements for 
TDIU; however, the preponderance of the evidence does not 
support a finding that he is unable to obtain or maintain 
substantially gainful employment as a result of service-
connected disabilities.  


CONCLUSION OF LAW

The criteria for an award of TDIU are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or SSOC.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

Prior to the initial rating denying the benefit sought, the 
RO sent the Veteran a December 2004 letter that notified him 
of the evidence necessary to substantiate his claim for TDIU.  
He was advised of the information and evidence VA will 
provide and the information and evidence he was responsible 
for providing.  He was also asked to submit any evidence in 
his possession that pertained to his claim.  The Veteran was 
again provided this information in a letter dated in April 
2006.  This letter, as well as letters dated in March and May 
2006 provided information regarding how VA assigns disability 
ratings and effective dates.  The claim was readjudicated by 
SSOCs dated in March 2007 and March 2009.  

Under the VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service records, relevant treatment records, and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008). 

The claims file contains the Veteran's service treatment 
records, VA medical center (VAMC) records, and private 
medical records.  Information in the claims file indicates 
the Veteran is receiving benefits from the Social Security 
Administration (SSA); however, these benefits are apparently 
based on age and not disability.  Thus, the Board does not 
find it necessary to request SSA records.  

In the November 2008 Appellant's Brief, the Veteran's 
representative argued that the Veteran was never examined for 
all disabilities contributing to unemployability, to include 
nonservice-connected disability; and they also argued that 
additional efforts should be made to obtain records from the 
Veteran's previous employer.  In the May 2009 Appellant's 
Brief, the Veteran's representative essentially argued that 
if the Board could not grant the benefits sought, the case 
should be remanded for a VA examination with a medical 
opinion regarding the impact of service-connected 
disabilities on employability.  It was noted that the nursing 
home may have the ability to provide the required 
examination.  

On December 2, 2004, the RO sent a letter to the Veteran's 
previous employer requesting that they complete and return VA 
Form 21-4192, Request for Employment Information.  The letter 
was received back at the RO on December 9, 2004.  Attached 
was the Veteran's original application for TDIU, which was 
signed by the director of human resources for the Veteran's 
employer.  This indicates that the Veteran worked full time 
in maintenance from August 1959 to March 1991.  Although the 
Veteran's employer did not complete a VA Form 21-4192 as 
requested, it did respond to the RO's letter and appears to 
confirm the information provided by the Veteran on his 
application.  Under these circumstances, the Board finds that 
a follow-up request is not required.  

The Veteran was provided VA audiometric examinations in 
January 2005, March 2005, and December 2006.  With regard to 
the argument that an examination should be provided which 
addresses all disabilities, the Board notes that entitlement 
to TDIU is based solely on service-connected disabilities.  
See 38 C.F.R. § 4.16 (2008).  Regardless, a VA general 
medical examination was provided in March 2005.  

Pursuant to the November 2008 remand, the Veteran was 
scheduled for further examination.  Information in the claims 
file indicates that the Veteran was in a nursing home with no 
release date and was unable to come in for examinations.  It 
was requested that notes be used to complete the claim.  
Regarding the argument that an examination might be provided 
by the nursing home, the Board notes that the Veteran did 
provide a March 2009 examination for housebound status or 
permanent need for regular aid and attendance that was 
apparently completed by a nursing home physician.  On review, 
the Board finds that all information necessary for a decision 
in this appeal has been obtained, and that a remand for 
further attempts at examination is not required.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

In the May 2009 Appellant's Brief, the Veteran's 
representative argued that the schedular requirements were 
exceeded and that the overwhelming objective medical facts 
were all in favor of the Veteran.  They asserted the Veteran 
can no longer seek or maintain gainful employment within his 
community based upon service-connected disabilities.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when a veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities: 
provided that, if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).  

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2008). Entitlement to a total compensation 
rating must be based solely on the impact of a veteran's 
service-connected disability on his ability to keep and 
maintain substantially gainful work.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2008).  

The Veteran is currently service-connected for bilateral 
hearing loss (80 percent); residuals, right mastoidectomy (10 
percent); tinnitus (10 percent); and otitis media (0 
percent).  Combined evaluation is 80 percent effective from 
September 6, 2000.  The Veteran meets the schedular 
requirements for TDIU and therefore, the Board must consider 
whether he is unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.

In his September 2004 claim, the Veteran reported that he 
worked as a mechanic from 1959 to 1991.  He reported that his 
service connected hearing loss prevents him from gainful 
employment and that his disability affected his full-time 
employment in 1991.  He indicated that he did not leave his 
last job because of disability and he did not expect to 
receive disability retirement benefits.  The Veteran reported 
an 8th grade education and that he did not have any type of 
other education or training.  

VA medical records show the Veteran is followed for 
audiological and ear, nose, and throat (ENT) assessments.  He 
has a profound sensorineural hearing loss bilaterally and 
wears hearing aids.  The records show treatment for otitis 
media and routine mastoid bowl cleaning.  

Private records from Dr. D.P. dated from October 2003 to 
April 2004 include impressions of urinary tract infection, 
fatigue, rule out anemia, memory loss, possible Alzheimer's 
disease, sleep apnea, and syncope.  

On VA audiometric examination in January 2005, the Veteran 
reported decreased hearing and intermittent bilateral 
tinnitus.  Puretone threshold average in decibels was 97 in 
the right ear and 78 in the left ear.  Speech discrimination 
score was 100 percent in the right ear and 94 percent in the 
left ear.  Hearing loss was characterized as severe to 
profound bilaterally.  Word recognition scores were excellent 
bilaterally.  

On VA general medical examination in March 2005, the Veteran 
reported that he was retired.  He did some work on a railroad 
for a short period of time.  Diagnoses included colon cancer 
in remission and bilateral hearing loss.  Elevated blood 
pressure was noted, but a diagnosis of hypertension could not 
be made based on one visit.  

On VA audiometric examination in March 2005, the examiner 
discussed outpatient and compensation and pension 
examinations for the period from 1998 to 2005.  The examiner 
stated as follows:

The veteran's hearing loss severity in 
the left ear from 2000-2001 was decreased 
to the point where we could not obtain 
word recognition scores.  Since his 
hearing fluctuates with changes to his 
middle ear system, during those two 
examinations, his hearing was worse.  His 
hearing has been stable since 2002 or so 
...., so [have] his word recognition 
scores.  Therefore, it is likely that his 
word recognition score improvements are 
valid.  Veteran still has a significant, 
severe to profound sensorineural hearing 
loss despite the improvement in word 
recognition scores.  He does very well 
with hearing aids.  

On VA audiometric examination in December 2006, the Veteran 
denied a history of tinnitus.  Puretone threshold average in 
decibels was 95 on the right and 92.5 on the left.  Speech 
recognition scores were 92 percent bilaterally.  Results were 
consistent with a severe to profound mixed hearing loss in 
both ears.  Word recognition scores were reported as 
excellent bilaterally.  

The March 2009 examination for housebound status or permanent 
need for regular aid and attendance indicates the Veteran 
requires nursing home care.  Diagnoses were: (1) recurrent 
cardiovascular accident (CVA) with ventriculoperitoneal shunt 
secondary to stroke; (2) colon cancer post partial colectomy; 
(3) chronic renal insufficiency; (4) dementia; (5) vascular 
dementia with behaviors; (6) depressed moods; and (7) 
hypothyroidism.  

Evidence of record shows the Veteran has multiple nonservice-
connected disabilities affecting his physical and psychiatric 
well-being and requiring nursing home care.  At this time, 
the Veteran is clearly unemployable.  However, 
unemployability alone is not sufficient to establish 
entitlement to TDIU and the evidence must show that the 
inability to obtain or maintain employment is due to service-
connected disabilities.  

The Board does not dispute or intend to diminish the fact 
that the Veteran has significant hearing loss and other 
disability related to his ears as evidenced by the current 80 
percent combined evaluation.  Notwithstanding, information in 
the claims file indicates that the Veteran has had 
significant hearing loss and other ear disabilities for many 
years and despite this, was able to maintain long-term 
employment.  Furthermore, the Veteran has good word 
recognition scores and successfully uses hearing aids.  The 
greater weight of the evidence also suggests that the Veteran 
retired from his job in 1991 based on years of service and 
not hearing loss disability.  The Board acknowledges the 
arguments advanced by the Veteran's representative, but does 
not find evidence sufficient to support a finding that the 
Veteran's service-connected disabilities alone render him 
unemployable.  In making this determination, the Board has 
considered the Veteran's lack of formal education and 
training.  

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008). 


ORDER

Entitlement to TDIU is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


